PER CURIAM.
In this appeal from the circuit court’s order denying appellant’s motion to correct sentence filed pursuant to Florida Rules of Criminal Procedure 3.800(a), there is no copy of the motion available for our review. Neither the state nor appellant retained a copy of the motion, and the circuit court’s clerk cannot find the court’s *1203copy. Because the clerk is unable to provide a copy of the motion, and, consequently, is unable to provide the appellate record required by Florida Rules of Appellate Procedure 9.141(b)(2)(A), we cannot determine whether the circuit court’s ruling was correct. We therefore dismiss this appeal without prejudice to appellant refiling below a reconstructed motion to correct sentence. Appellant may then appeal from any denial of that motion.
WARNER, FARMER and GROSS, JJ., concur.